PER CURIAM.
We vacate the habitual offender sentence imposed in this case and remand this cause for resentencing. See Santoro v. State, 644 So.2d 585 (Fla. 5th DCA 1994); Thompson v. State, 638 So.2d 116 (Fla. 5th DCA 1994). See also Cole v. State, 640 So.2d 1194 (Fla. 1st DCA 1994). We also vacate the Public Defender’s lien imposed in this case because the trial court failed to comply with rule 3.720(d)(1) of the Florida Rules of Criminal Procedure. See Craig v. State, 643 So.2d 50 (Fla. 5th DCA 1994). In resentencing on remand, the trial court shall comply with rule 3.720(d)(1) before assessing a Public Defender’s lien.
Sentence VACATED; cause REMANDED.
HARRIS, C.J., and PETERSON and DIAMANTIS, JJ., concur.